DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 4, 6, 8, 11, 13, 16, and 20 have been amended, and claims 2-3, 9-10, and 15 have been canceled in the response filed October 19, 2022.
Claims 1, 4-8, 11-14, and 16-20 are pending.
Claims 1, 4-8, 11-14, and 16-20 are rejected.
Detailed rejections begin on page 3.
Response to Arguments begins on page 29.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-8, 11-14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

The 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test, is the most recent guidance used to determine claim eligibility under 35 U.S.C. 101. The steps for this guidance can be found in the MPEP §2106.
Under Step 1, the claims are directed to statutory categories. Specifically, the information processing device, as claimed in claims 1 and 4-7, is directed to a machine. Additionally, the information processing system, as claimed in claims 8, 11-14, and 16-19, is also directed to a machine. Furthermore, the information processing method, as claimed in claim 20, is directed to a process.
While the claims fall within statutory categories, under Step 2A, Prong 1, the claimed invention recites the abstract idea of identifying goods for exchange. Specifically, representative claim 8 recites the abstract idea of: 
obtain sensing data acquired by sensing a user;
determine a user class corresponding to the user, based on the sensing data,
perform an estimation of occurrence of a necessary article or an unnecessary article for the user, based on the sensing data; and
transmit necessity data, the necessity data indicating necessity of the article for each user; and
store item data, the item data having an article associated with each user class, the item data defining whether the article is presumed to be used by the user in a daily life of the user based on the user class or the article is presumed to be no longer needed by the user based on the user class, the item data being managed in the storage, 
performs the estimation based on the user class and the item data, 
execute based on the necessity data, the predetermined processing being related to either selling and buying or transfer and acquisition of the necessary article or the unnecessary article, and
performing matching between a first user and a second user based on the necessity data, the first user providing an article, the second user acquiring the article, in which the article is presumed to no longer be needed by the first user and the article is presumed to be used by the second user in the daily life of the second user.
Under Step 2A, Prong 1, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 8 recites the abstract idea of identifying goods for exchange, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined in the MPEP as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” MPEP §2106.04(a)(2) subsection II. In this case, the abstract idea recited in representative claim 8 is a certain method of organizing human activity because execute predetermined processing based on the necessity data, the predetermined processing being related to either selling and buying or transfer and acquisition of the necessary article or the unnecessary article is a sales activity and managing personal behavior. Thus, representative claim 8 recites an abstract idea. 
The recited limitations of representative claim 8 also recite an abstract idea because they are considered to be mental processes. As described in the MPEP, mental processes are “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)”. MPEP §2106.04(a)(2) subsection III. In this case, obtain sensing data acquired by sensing a user is a type of observation. Additionally, determine a user class corresponding to the user, based on the sensing data; transmit necessity data, the necessity data indicating necessity of the article for each user; store item data, the item data having an article associated with each user class, the item data defining whether the article is presumed to be used by the user in a daily life of the user based on the user class or the article is presumed to be no longer needed by the user based on the user class, the item data being managed in the storage; execute based on the necessity data, the predetermined processing being related to either selling and buying or transfer and acquisition of the necessary article or the unnecessary article; and performing matching between a first user and a second user based on the necessity data, the first user providing an article, the second user acquiring the article, in which the article is presumed to no longer be needed by the first user and the article is presumed to be used by the second user in the daily life of the second user are types of judgment. Furthermore, perform an estimation of occurrence of a necessary article or an unnecessary article for the user, based on the sensing data; performs the estimation based on the user class and the item data are types of evaluation. Thus, representative claim 8 recites an abstract idea.
Under Step 2A, Prong 2, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 8 includes additional elements such as an information processing system, comprising: a first information processing device and a second information processing device, wherein the first information processing device includes a first controller; a storage configured to store item data; and the second information processing device includes a second controller.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. These additional elements are described at a high level in Applicant’s specification without any meaningful detail about their structure or configuration. Similar to the limitations of Alice, representative claim 8 merely recites a commonplace business method (i.e., identifying goods for exchange) being applied on a general purpose computer. See MPEP §§2106.04(d) and 2106.05(f). Thus, the claimed additional elements are merely generic elements and the implementation of the elements merely amounts to no more than an instruction to apply the abstract idea using a generic computer. Since the additional elements merely include instructions to implement the abstract idea on a generic computer or merely use a generic computer as a tool to perform an abstract idea, the abstract idea has not been integrated into a practical application. As such, representative claim 8 is directed to an abstract idea. 
Under Step 2B, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 8 are recited and described in a generic manner merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Even when considered as an ordered combination, the additional elements of representative claim 8 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014). (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 8 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B, there are no meaningful limitations in representative claim 8 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 8 is ineligible. 
Dependent claims 11-14 and 16-19 do not aid in the eligibility of independent claim 8. For example, claims 13-14 and 16-19 merely further define the abstract limitations of claim 8. Additionally, claims 11-12 merely provide further embellishments of the limitations recited in independent claim 8. 
Furthermore, it is noted that claims 13 and 19 includes additional elements of a user terminal and a server device, respectively. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to an instruction to apply the abstract idea using a generic computer or merely use a generic computer as a tool to perform an abstract idea.
Thus, dependent claims 11-14 and 16-19 are also ineligible.
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking a machine and process, respectively, claims 1, 4-7; and 20 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 8, 11-14, and 16-19. It is noted that claim 7 includes further additional elements of a database. However, a database does not integrate the abstract idea into a practical application because it merely amounts to an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. This additional element is merely a generic element and is likewise described in a generic manner in Applicant’s specification. Additionally, a database does not amount to significantly more because it merely amounts to an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea. As such, claims 1, 4-7; and 20 are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 13-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Godsey et. al. (US 20150302510 A1, herein referred to as Godsey), in view of Silverman et. al. (US 20060026077 A1, herein referred to as Silverman).

Claim 1:
Godsey discloses:
An information processing device comprising {Godsey: fig 1, #118, 123}: 
a controller configured to {Godsey: fig 1, #118, 123; fig 10, #1002}: 
obtain sensing data acquired by sensing a user {Godsey: fig 2, #123, 210; [0032] The user interface module 210 may provide various user interface functionality operable to... receive information from the user 105... information may be received by... device input (e.g., one or more touch screen, camera, tactile sensors, light sensors, infrared sensors, biometric sensors, microphone, gyroscope, accelerometer, other sensors)};
 determine a user class corresponding to the user, based on the sensing data {Godsey: fig 1, #118, 123; fig 10, #1002; [0053] the analysis module 260 may determine that the user has changed or will change their rate of consumption for the item. For example, the user may be on vacation and may need less bottled water at the user's home while on vacation. The analysis module 260 may determine the user is on vacation, for example, by analyzing the user's location (as determined by a GPS component of a mobile device, for example). For instance, if the user's location is substantially further away from the user's home than an average distance the user is from their home (e.g., as determined by past locations of the user included in the user data) then the analysis module 260 may infer that the user is on vacation. Examiner notes that, per Applicant’s specification, a user class is classifying the life style or status of a user. Therefore, determining that a user is on vacation is interpreted as classifying the status of the user as on vacation.}
perform an estimation of occurrence of a necessary article or unnecessary article for the user, based on the sensing data {Godsey: fig 2, #123, 260; [0039] the inventory level may be a count of a particular item, a usage remaining indicator (e.g., battery life left), a weight, a number of uses count (e.g., the number of times a faucet valve has opened), other usage indications; [0043] the inventory indicator may be received in response to inferring the inventory level of the item from the user data... an estimated consumption rate may be determined based on the user data...the current inventory level of the item may be inferred based on an analysis of the estimated consumption rate of the item and a quantity of the item remaining; [0074] the analysis module 260 may determine a low inventory condition when the inventory level is below the threshold value. Examiner notes that the count or usage in relation to a threshold is interpreted as an estimation of occurrence of a necessary article.}; and 
perform predetermined processing related to either selling and buying or transfer and acquisition of the necessary article or unnecessary article, based on a result of the estimation {Godsey: fig 2, #123, 270; [0075] the order module 270 may automatically purchase the item using the order parameters based on the low inventory condition; [0068] the recurrent order system 123 may request purchase of the item, on behalf of the user, from the merchant servers. Examiner notes that the automatic purchase request from the order module of the recurrent order system to the merchant servers is interpreted as the predetermined processing related to selling and buying of the necessary article.}; and
a storage configured to store item data, the item data having an article associated with each user class, the item data defining whether the article is presumed to be used by the user in a daily life of the user based on the user class or the article is presumed to be no longer needed by the user based on the user class, the item data being managed in the storage {Godsey: fig 1, #126; [0073] the analysis module 260 may store a threshold value for the inventory level of the item. For example, the threshold may be stored in database(s) 126; [0025] The databases 126 may also store digital goods information; [0053] For example, the user may be on vacation and may need less bottled water at the user's home while on vacation; [0016] The reordering of frequently used items (e.g., consumable items such as toiletries, baby items, coffee filters, motor oil, and so on). Examiner notes that the item data defines whether the items are needed or not based on the threshold inventory level and the user’s class, i.e. at home or on vacation}, 
wherein the controller performs the estimation based on the user class and the item data {Godsey: [0073] The analysis module 260 may determine the threshold by analyzing the user data; [0053] the analysis module 260 may determine that the user has changed or will change their rate of consumption for the item. For example, the user may be on vacation and may need less bottled water at the user's home while on vacation}.
Godsey does not disclose:
wherein the predetermined processing including performing matching between a first user and a second user based on the result of the estimation, the first user providing an article, the second user acquiring the article, in which the article is presumed to no longer be needed by the first user and the article is presumed to be used by the second user in the daily life of the second user.
Godsey does disclose necessity data of items based on evaluating daily life use, articles, and a plurality of users (Godsey: [0052]-[0053], [0058], [0073]).
However, Silverman teaches:
performing matching between a first user and a second user based on the result of the estimation, the first user providing an article, the second user acquiring the article, in which the article is presumed to no longer be needed by the first user and the article is presumed to be used by the second user {Silverman: fig 6, #635; [0025] The item selection criteria for the customers 110, 120 indicate items that each customer 110, 120 desires to receive from the other customer, if any, and items that each customer 110, 120 is willing to send to the other customer… In response to receiving the item selection criteria from customers 110, 120, provider 130 matches item selection criteria between customers 110, 120 to effectuate a trade; [0007] an approach for trading items between customers that minimizes the transaction cost typically associated with reselling used items. Examiner interprets a first user reselling a used item as the first user no longer needing the item, and a second user buying the item as needing the item.}.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included matching users based on what they desire and are willing to trade to each other as taught by Silverman in the smart ordering device of Godsey because it allows for an approach for trading items between customers that minimizes the transaction cost typically associated with reselling used items (Silverman: [0007]).

Claim 6:
Godsey and Silverman teach the device of claim 1. Godsey further discloses:
wherein the sensing data includes positional information of the user, the positional information being received from a user terminal {Godsey: [0053] The analysis module 260 may determine the user is on vacation, for example, by analyzing the user's location (as determined by a GPS component of a mobile device, for example).} and
the controller determines the user class based on a history of the positional information of the user {Godsey: [0053]  if the user's location is substantially further away from the user's home than an average distance the user is from their home (e.g., as determined by past locations of the user included in the user data) then the analysis module 260 may infer that the user is on vacation}.

Claim 7:
Godsey and Silverman teach the device of claim 6. Godsey further discloses:
wherein the predetermined processing includes {Godsey: [0075] the order module 270 may automatically purchase the item using the order parameters based on the low inventory condition}: 
generating necessity data indicating necessity of the article for each user {Godsey: [0073] the analysis module 260 may store a threshold value for the inventory level of the item... The analysis module 260 may determine the threshold by analyzing the user data.}; and
registering the necessity data in a database {Godsey: fig 1, #126; [0073] the analysis module 260 may store a threshold value for the inventory level of the item. For example, the threshold may be stored in database(s) 126.}.

Claim 8:
Godsey discloses:
An information processing system, comprising {Godsey: fig 1, #100}:
a first information processing device and a second information processing device {Godsey: fig 1, #118, 130}; 
wherein the first information processing device includes a first controller configured to {Godsey: fig 1, #118, 123; fig 2, #260, 270; fig 10, #1002}: 
obtain sensing data acquired by sensing a user {Godsey: fig 2, #123, 210; [0032]The user interface module 210 may provide various user interface functionality operable to... receive information from the user 105... information may be received by... device input (e.g., one or more touch screen, camera, tactile sensors, light sensors, infrared sensors, biometric sensors, microphone, gyroscope, accelerometer, other sensors)}; 
determines a user class corresponding to the user based on the sensing data {Godsey: fig 1, #118, 123; fig 10, #1002; [0053] the analysis module 260 may determine that the user has changed or will change their rate of consumption for the item. For example, the user may be on vacation and may need less bottled water at the user's home while on vacation. The analysis module 260 may determine the user is on vacation, for example, by analyzing the user's location (as determined by a GPS component of a mobile device, for example). For instance, if the user's location is substantially further away from the user's home than an average distance the user is from their home (e.g., as determined by past locations of the user included in the user data) then the analysis module 260 may infer that the user is on vacation. Examiner notes that, per Applicant’s specification, a user class is classifying the life style or status of a user. Determining that a user is on vacation is interpreted as classifying the status of the user as on vacation.}.
perform an estimation of occurrence of a necessary article or an unnecessary article for the user, based on the sensing data {Godsey: fig 2, #123, 260, 270; [0039] the inventory level may be a count of a particular item, a usage remaining indicator (e.g., battery life left), a weight, a number of uses count (e.g., the number of times a faucet valve has opened), other usage indications; [0043] the inventory indicator may be received in response to inferring the inventory level of the item from the user data... an estimated consumption rate may be determined based on the user data...the current inventory level of the item may be inferred based on an analysis of the estimated consumption rate of the item and a quantity of the item remaining; [0074] the analysis module 260 may determine a low inventory condition when the inventory level is below the threshold value. Examiner notes that the count or usage is interpreted as an estimation of occurrence of a necessary article}; and 
transmit necessity data to the second information processing device, the necessity data indicating necessity of the article for each user {Godsey: fig 1, #118, 130; fig 2, #123, 270; [0075] the order module 270 may automatically purchase the item using the order parameters based on the low inventory condition; [0068] the recurrent order system 123 may request purchase of the item, on behalf of the user, from the merchant servers}; and 
a storage configured to store item data, the item data having an article associated with each user class, the item data defining whether the article is presumed to be used by the user in a daily life of the user based on the user class or the article is presumed to be no longer needed by the user based on the user class, the item data being managed in the storage {Godsey: fig 1, #126; [0073] the analysis module 260 may store a threshold value for the inventory level of the item. For example, the threshold may be stored in database(s) 126; [0025] The databases 126 may also store digital goods information; [0053] For example, the user may be on vacation and may need less bottled water at the user's home while on vacation; [0016] The reordering of frequently used items (e.g., consumable items such as toiletries, baby items, coffee filters, motor oil, and so on)}, 
wherein the first controller performs the estimation based on the user class and the item data {Godsey: [0073] The analysis module 260 may determine the threshold by analyzing the user data; [0053] the analysis module 260 may determine that the user has changed or will change their rate of consumption for the item. For example, the user may be on vacation and may need less bottled water at the user's home while on vacation},
the second information processing device includes a second controller configured to execute predetermined processing based on the necessity data, the predetermined processing being related to either selling and buying or transfer and acquisition of the necessary article or the unnecessary article {Godsey: fig 1, #130; fig 10, #1002; [0069] the merchant servers may receive the purchase request from the recurrent order system 123. The merchant servers may perform the transaction for the item using the order parameters included in request for purchase of the item. Examiner notes that the processing of the purchase request by the merchant servers is interpreted as the predetermined processing related to selling and buying of the necessary article.}.
Godsey does not disclose:
the second controller performs, as the predetermined processing, processing of performing matching between a first user and a second user based on the necessity data, the first user providing an article, the second user acquiring the article, in which the article is presumed to no longer be needed by the first user and the article is presumed to be used by the second user in the daily life of the second user.
Godsey does disclose a second controller, necessity data of items based on evaluating daily life use, articles, and a plurality of users (Godsey: fig 1, #130; [0052], [0058], [0073]).
However, Silverman teaches:
processing of performing matching between a first user and a second user based on the necessity data, the first user providing an article, the second user acquiring the article, in which the article is presumed to no longer be needed by the first user and the article is presumed to be used by the second user {Silverman: fig 6, #635; [0025] The item selection criteria for the customers 110, 120 indicate items that each customer 110, 120 desires to receive from the other customer, if any, and items that each customer 110, 120 is willing to send to the other customer… In response to receiving the item selection criteria from customers 110, 120, provider 130 matches item selection criteria between customers 110, 120 to effectuate a trade; [0007] an approach for trading items between customers that minimizes the transaction cost typically associated with reselling used items. Examiner interprets a first user reselling a used item as the first user no longer needing the item, and a second user buying the item as needing the item.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included matching users based on what they desire and are willing to trade to each other as taught by Silverman in the smart ordering device of Godsey because it allows for an approach for trading items between customers that minimizes the transaction cost typically associated with reselling used items (Silverman: [0007]).

Claim 13:
Godsey and Silverman teach the system of claim 8. Godsey further discloses:
wherein the sensing data includes positional information of the user, the positional information being received from a user terminal {Godsey: [0053] The analysis module 260 may determine the user is on vacation, for example, by analyzing the user's location (as determined by a GPS component of a mobile device, for example)} and
the first controller determines the user class based on a history of the positional information of the user {Godsey: [0053]  if the user's location is substantially further away from the user's home than an average distance the user is from their home (e.g., as determined by past locations of the user included in the user data) then the analysis module 260 may infer that the user is on vacation}.

Claim 14:
Godsey and Silverman teach the system of claim 9. Godsey further discloses:
wherein the first information processing device generates the necessity data for each of a plurality of users {Godsey: [0073] the analysis module 260 may store a threshold value for the inventory level of the item... The analysis module 260 may determine the threshold by analyzing the user data; [0052] a network of users; [0058] the analysis module 260 may analyze the user data of the plurality of other users… The purchase histories, sensor data (e.g., inventory indications received from smart appliances) of identified other users may be used. Examiner notes that threshold value is being interpreted as the necessity data.}.

Claim 16:
Godsey and Silverman teach the system of claim 15. Godsey does not disclose:
wherein the second controller generates an instruction to deliver the article from the first user to the second user.
Godsey does disclose having a merchant deliver ordered items to a user (Godsey: [0020], [0069]).
However, Silverman teaches:
wherein the second controller generates an instruction to deliver the article from the first user to the second user {Silverman: fig 2, #225, 230; fig 6, #635; [0028] If in step 220 the item delivery criteria are satisfied, in step 225 provider prompts customer to send an item or items to another customer; [0026] delivery channel 160 include, without limitation, mail delivery, courier delivery, personal delivery, delivery using a delivery agent or electronic delivery}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included instructing the delivery between two users as taught by Silverman in the smart ordering device of Godsey in order to maintain a record of customer’s historical performance of sending items (Silverman: [0029]).

Claim 17:
Godsey and Silverman teach the system of claim 8. Godsey further discloses:
wherein the second controller performs, as the predetermined processing, processing of generating contract data related to rental or selling and buying of the article, based on the necessity data {Godsey: fig 1, #130; fig 10, #1002; [0073] the analysis module 260 may store a threshold value for the inventory level of the item... The analysis module 260 may determine the threshold by analyzing the user data; [0075] the order module 270 may automatically purchase the item using the order parameters based on the low inventory condition; [0069] the merchant servers may receive the purchase request from the recurrent order system 123. The merchant servers may perform the transaction for the item using the order parameters included in request for purchase of the item. Examiner notes that performing a transaction is interpreted as generating contract data because performing a transaction is a binding agreement between the buyer and the seller.}.

Claim 18: 
Godsey and Silverman teach the system of claim 17. Godsey further discloses:
wherein the second controller generates an instruction to deliver the article to the user or to collect the article from the user {Godsey: fig 1, #130; fig 10, #1002; [0069] the merchant servers may receive the purchase request from the recurrent order system 123. The merchant servers may perform the transaction for the item using the order parameters included in request for purchase of the item; [0020] Order parameters (e.g., quantity, delivery time, delivery method, delivery destination, merchant, product, and so on) for a purchased of the item may be determined based on an analysis of the user data and inventory level. Examiner notes that the order parameters that include delivery information are determined and sent to the merchant servers, which are used by the merchant to generate the order, is interpreted as generating an instruction to deliver the article to the user.}.

Claim 20:
Godsey discloses:
An information processing method {Godsey: figs 3A, 3B, 5}, comprising the steps of:
obtaining sensing data acquired by sensing a user {Godsey: figs 3A and 3B, #320; [0032]The user interface module 210 may provide various user interface functionality operable to... receive information from the user 105... information may be received by... device input (e.g., one or more touch screen, camera, tactile sensors, light sensors, infrared sensors, biometric sensors, microphone, gyroscope, accelerometer, other sensors)};
determining a user class corresponding to the user, based on the sensing data {Godsey: fig 1, #118, 123; fig 10, #1002; [0053] the analysis module 260 may determine that the user has changed or will change their rate of consumption for the item. For example, the user may be on vacation and may need less bottled water at the user's home while on vacation. The analysis module 260 may determine the user is on vacation, for example, by analyzing the user's location (as determined by a GPS component of a mobile device, for example). For instance, if the user's location is substantially further away from the user's home than an average distance the user is from their home (e.g., as determined by past locations of the user included in the user data) then the analysis module 260 may infer that the user is on vacation. Examiner notes that, per Applicant’s specification, a user class is classifying the life style or status of a user. Therefore, determining that a user is on vacation is interpreted as classifying the status of the user as on vacation.},
storing item data, the item data having an article associated with each user class, the item data defining whether the article is presumed to be used by the user in a daily life of the user based on the user class or the article is presumed to be no longer needed by the user based on the user class, the item data being managed in the storage {Godsey: fig 1, #126; [0073] the analysis module 260 may store a threshold value for the inventory level of the item. For example, the threshold may be stored in database(s) 126; [0025] The databases 126 may also store digital goods information; [0053] For example, the user may be on vacation and may need less bottled water at the user's home while on vacation; [0016] The reordering of frequently used items (e.g., consumable items such as toiletries, baby items, coffee filters, motor oil, and so on). Examiner notes that the item data defines whether the items are needed or not based on the threshold inventory level and the user’s class, i.e. at home or on vacation}, 
performing an estimation of occurrence of a necessary article or an unnecessary article for the user, based on the sensing data, the user class, and the item data {Godsey: figs 3A and 3B, #330; fig 5, #520; [0039] the inventory level may be a count of a particular item, a usage remaining indicator (e.g., battery life left), a weight, a number of uses count (e.g., the number of times a faucet valve has opened), other usage indications; [0043] the inventory indicator may be received in response to inferring the inventory level of the item from the user data... an estimated consumption rate may be determined based on the user data...the current inventory level of the item may be inferred based on an analysis of the estimated consumption rate of the item and a quantity of the item remaining; [0074] the analysis module 260 may determine a low inventory condition when the inventory level is below the threshold value. Examiner notes that the count or usage is interpreted as an estimation of occurrence of a necessary article.}; and
performing predetermined processing related to either selling and buying or transfer and acquisition of the necessary article or the unnecessary article, based on a result of the estimation {Godsey: figs 3A and 3B, #340; fig 5, #520, 530; [0075] the order module 270 may automatically purchase the item using the order parameters based on the low inventory condition; [0068] the recurrent order system 123 may request purchase of the item, on behalf of the user, from the merchant servers. Examiner notes that the automatic purchase request from the order module of the recurrent order system to the merchant servers is interpreted as the predetermined processing related to selling and buying of the necessary article}.
Godsey does not disclose:
the predetermined processing including performing matching between a first user and a second user based on the result of the estimation, the first user providing an article, the second user acquiring the article, in which the article is presumed to no longer be needed by the first user and the article is presumed to be used by the second user in the daily life of the second user.
Godsey does disclose necessity data of items based on evaluating daily life use, articles, and a plurality of users (Godsey: [0052], [0058], [0073]).
However, Silverman teaches:
wherein the predetermined processing including performing matching between a first user and a second user based on the result of the estimation, the first user providing an article, the second user acquiring the article, in which the article is presumed to no longer be needed by the first user and the article is presumed to be used by the second user {Silverman: fig 6, #635; [0025] The item selection criteria for the customers 110, 120 indicate items that each customer 110, 120 desires to receive from the other customer, if any, and items that each customer 110, 120 is willing to send to the other customer… In response to receiving the item selection criteria from customers 110, 120, provider 130 matches item selection criteria between customers 110, 120 to effectuate a trade; [0007] an approach for trading items between customers that minimizes the transaction cost typically associated with reselling used items. Examiner interprets a first user reselling a used item as the first user no longer needing the item, and a second user buying the item as needing the item.}.
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included matching users based on what they desire and are willing to trade to each other as taught by Silverman in the smart ordering device of Godsey because it allows for an approach for trading items between customers that minimizes the transaction cost typically associated with reselling used items (Silverman: [0007]).


Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Godsey et. al. (US 20150302510 A1, herein referred to as Godsey), in view of Silverman et. al. (US 20060026077 A1, herein referred to as Silverman), in further view of Sankovsky (US 20190026364 A1, herein referred to as Sankovsky).

Claim 4:
Godsey and Silverman teach the device of claim 1. Godsey does not disclose:
wherein the user class includes an attribute related to the user and an attribute related to a family of the user.
Godsey does disclose that a vacation status includes location frequency and average distance (Godsey: [0053]).
However, Sankovsky teaches:
wherein the user class includes an attribute related to the user and an attribute related to a family of the user {Sankovsky: [0044] the server 220, may receive data related to the user. The data may be related to health, transportation, social life, a home, security, finance, and the like; [0046] the social data may comprise information pertaining to a relationship status, such as whether the user is single, in a relationship, married, a parent, etc.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the attributes of the user and their family dynamic as taught by Sankovsky in the smart ordering device of Godsey and Silverman in order to generate customized outputs for the user (Sankovsky: [0002]). 

Claim 5:
Godsey, Silverman, and Sankovsky teach the device of claim 4. Godsey does not disclose:
wherein the attribute includes at least any of a health condition, family structure, and age.
However, Sankovsky teaches:
wherein the attribute includes at least any of a health condition, family structure, and age {Sankovsky: [0044] the server 220, may receive data related to the user. The data may be related to health; [0046] the social data may comprise information pertaining to a relationship status, such as whether the user is single, in a relationship, married, a parent, etc.; [0027] A server may receive sensor data such as… height/weight/age/gender of the user}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the attributes of health conditions, family structure, and age as taught by Sankovsky in the smart ordering device of Godsey and Silverman in order to generate customized outputs for the user (Sankovsky: [0002]). 

Regarding claims 11-12, claims 11-12 are directed to a system. Claims 11-12 recite limitations that are parallel in nature to those addressed above for claims 4-5, which are directed towards a device. Therefore, claims 11-12 are rejected for the same reasons as set forth above for claims 4-5, respectively. 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Godsey et. al. (US 20150302510 A1, herein referred to as Godsey), in view of Silverman et. al. (US 20060026077 A1, herein referred to as Silverman), in further view of Ono et. al. (US 6996535 B1, herein referred to as Ono).

Claim 19:
Godsey and Silverman teach the system of claim 16. Godsey does not disclose:
wherein the second controller transmits the instruction to a server device managing a moving body, the moving body transporting the article.
Godsey does disclose a merchant server including a processor that processes orders that include delivery information (Godsey: [0020], [0069]).
However, Ono teaches:
wherein the second controller transmits the instruction to a server device managing a moving body, the moving body transporting the article {Ono: fig 4, #220, 410; [Col. 9, ln. 19-24] In response to the order processing at step 134 executed by the shopping server 220 the delivery managing server 420 of a delivery service provider associated with the order receives delivery instructing information; [Col. 9, ln. 37-41] A home delivery operation is performed in response to a delivery instruction in the order of distribution of products to respective destination regions, transport of products between terminals, delivery}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a delivery server as taught by Ono in the smart ordering device of Godsey and Silverman in order to enable a buyer to readily know the correspondence between orders and delivered products (Ono: [Col. 2, ln. 24-26]).
Response to Arguments
With respect to the rejections under 35 U.S.C. 112(b), Applicant’s amendments have rendered the rejection moot. Therefore, the rejection is hereby withdrawn.

With respect to the rejections under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to pages 10-12 of the Remarks, Applicant argues “the claims are not directed to the judicial exception of an abstract idea” because “the pending claims cannot practically be performed in the mind.” However, Examiner respectfully disagrees.
As explained in the MPEP at § 2106.04(a), key concepts were extracted and synthesized in order to identify groupings of abstract ideas. One of those groupings was “certain methods of organizing human activity,” which is defined to include “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions),” which can include certain activity between a person and a computer. 
Another grouping is “mental processes,” which is defined to include limitations that can practically be performed in the human mind or with a physical aid, including, for example, observations, evaluations, judgments, and opinions. The courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer. As the Federal Circuit has explained, “[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.” Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015) (MPEP § 2106.04(a)(2), section III).
In this case, claim 1 recites certain methods of organizing human activity because the claim recites execute predetermined processing based on the necessity data, the predetermined processing being related to either selling and buying or transfer and acquisition of the necessary article or the unnecessary article, which is a sales activity and managing personal behavior. “Sales activities” is a broad term that encompasses activities that are related to sales, which includes any steps taken to move customers through a sales process. The claims also recite mental processes because the claim recites observations, judgements, and evaluations that could be performed via pen and paper or in a person’s mind. While the claims do recite additional elements such as an information processing system, comprising: a first information processing device and a second information processing device, wherein the first information processing device includes a first controller; a storage configured to store item data; and the second information processing device includes a second controller, the recitation of these additional elements does not negate the presence of an abstract idea. Therefore, the claims recite an abstract idea.

With respect to pages 12-13 of the Remarks, Applicant argues “the claims are therefore directed to a ‘practical application’ under Prong Two” because “evaluating the claim language ‘as a whole,’ including the ‘combination of elements’ recited, demonstrates that the claims are clearly directed to the ‘practical application’ of determining the necessity of articles, such as living wares and furniture, based on a result of observing a user, and determining the occurrence of an article that is newly necessary or the occurrence of an article that is unnecessary for a user, so as to encourage transactions of secondhand articles between users.” However, Examiner respectfully disagrees.
The MPEP provides guidance on how to evaluate whether claims recite a practical application. Specifically, at § 2106.04(d), the MPEP states “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception” where “an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field” and “an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.”
In this case, Applicant’s specification and claims provide no explanation of an improvement to the functioning of a computer or other technology. Rather, the claims focus “on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool”. Enfish LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016). This is reflected in paragraphs [0002], [0004]-[0005], and [0012] of Applicant’s specification, which describe Applicant’s claimed invention is directed toward solving problems such as promoting the reuse of articles and identifying goods to exchange. Although the claims include computer technology such as an information processing system, comprising: a first information processing device and a second information processing device, wherein the first information processing device includes a first controller; a storage configured to store item data; and the second information processing device includes a second controller, such elements are merely peripherally incorporated in order to implement the abstract idea. This is unlike the improvements recognized by the courts in cases such as Enfish. 
Unlike the precedential case, where the claims are directed to a specific improvement to the way computers operate, embodied in a self-referential table, neither the specification nor the claims of the instant invention identify such a specific improvement to computer capabilities beyond using a generic computer as a tool to perform the abstract idea. The instant claims are not directed to improving “the existing technological process” but are directed to improving the mental and commercial tasks of identifying goods to exchange and performing a buying or selling of the goods. The claimed process, while arguably resulting in improved reuse of items, is not providing any improvement to another technology or technical field as the claimed process is not, for example, improving the processor and/or computer components that operate the system. Rather, the claimed process is utilizing different data while employing generic processor and/or computer components to improve identifying goods for exchange, i.e. commercial and mental process. As such, the claims do not recite specific technological improvements beyond using a generic computer as a tool to perform an abstract idea. Therefore, the rejection is maintained in this aspect.

With respect to the rejections under 35 U.S.C. 102, Applicant’s amendments have rendered the rejection moot. Therefore, the rejection is hereby withdrawn.

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

With respect to page 16 of the Remarks, Applicant argues “Godsey fails to disclose defining ‘needed items’ by the user class.” However, Examiner respectfully disagrees.
Godsey discloses a system that senses how often items are used in a user’s home (Godsey: [0032], [0039]). Each item corresponds to a threshold for which reorder is needed (Godsey: [0039], [0073]). This threshold changes based on whether the user is at home or on vacation (i.e., user class) (Godsey: [0053], [0073]). Therefore, Godsey discloses when items are needed based on their user class. 
Applicant additionally argues on page 16 that “Godsey fails to disclose a process to determine which new items are needed for certain user (belonging to a certain class) based on such data.” However, Examiner respectfully disagrees.
Godsey discloses a system that senses how often items are used in a user’s home (Godsey: [0032], [0039]). Each item corresponds to a threshold for which reorder is needed (Godsey: [0039], [0073]). This threshold changes based on whether the user is at home or on vacation (i.e., user class) (Godsey: [0053], [0073]). When the system senses that the item is below the threshold that corresponds to the user’s class, then the product is reordered (i.e., new items are needed) (Godsey: [0039], [0053], [0073]). Therefore, Godsey discloses which items are needed based on their user class.
Applicant further argues on page 16 that “Godsey fails to disclose item data defining whether the article is presumed to be used by the user in a daily life of the user based on the user class or the article is presumed to be no longer needed by the user based on the user class. Instead, Godsey at paragraph [0073] merely describes thresholds.” However, Examiner respectfully disagrees.
Godsey discloses a system that senses how often items are used in a user’s home (Godsey: [0032], [0039]). Each item corresponds to a threshold for which reorder is needed (Godsey: [0039], [0073]). This threshold changes based on whether the user is at home or on vacation (i.e., user class) (Godsey: [0053], [0073]). When the item is used in the daily life because the user is at home, the threshold for reordering is higher, and when the user is on vacation, the threshold is lowered (Godsey: [0039], [0053], [0073]). In other words, when the user class is the user is at home, then the threshold is higher because the system presumes the user needs the items more often, while when the user is on vacation, the system lowers the threshold because the system presumes the items are not needed while the user is on vacation. When the system senses that the item is below the threshold that corresponds to the user’s class, then the product is reordered (i.e., new items are needed) (Godsey: [0039], [0053], [0073]). Therefore, Godsey discloses which items are needed or not needed for daily life based on their user class.

With respect to pages 16-17 of the Remarks, Applicant argues “In Silverman, users themselves register the items they wish to exchange. This is different from the claimed invention which uses the item data to perform matching between a first user and a second user based on the result of the estimation, the first user providing an article, the second user acquiring the article, in which the article is presumed to no longer be needed by the first user and the article is presumed to be used by the second user in the daily life of the second user.” However, Examiner respectfully disagrees.
Obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). Additionally, it is not necessary for a reference, either on its own or in combination, to recognize the specific advantages of Applicant’s invention in order to be considered prior art. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant (see MPEP §2144, section IV). 
In this case, Godsey discloses a system that senses how often items are used in a user’s home (Godsey: [0032], [0039]). The system determines a quantity threshold for when items are needed, and the threshold changes based on whether the user is at home or on vacation (i.e., user class) (Godsey: [0053], [0073]). When the item is used in the daily life because the user is at home, the threshold for reordering is higher, and when the user is on vacation, the threshold is lowered (Godsey: [0039], [0053], [0073]). In other words, when the user class is the user is at home, then the threshold is higher because the system presumes the user needs the items more often, while when the user is on vacation, the system lowers the threshold because the system presumes the items are not needed while the user is on vacation. When the system senses that the item is below the threshold that corresponds to the user’s class, the system determines that the product is needed, and then the product is reordered (Godsey: [0039], [0053], [0073]). Godsey does not disclose matching one user to another based on this item data in order to give or receive the unneeded/needed items, but Silverman teaches a barter system that matches users who are trying to resell used items (i.e., items no longer needed) to users looking to buy the items (Silverman: [0007]; [0025]). Therefore, it is the combination of Godsey and Silverman that teaches this claim limitation. Silverman is merely relied on to demonstrate that it is predictable for one having ordinary skill in the art to incorporate trading unneeded items for needed ones in the smart ordering device of Godsey, and modifying Godsey to include the elements of Silverman would be obvious because it allows for an approach for trading items between customers that minimizes the transaction cost typically associated with reselling used items (Silverman: [0007]). Therefore, Godsey, in view of Silverman, teach the independent claims, and the rejection is maintained.
	



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Howard et. al. (US 20110196760 A1) was used to understand other electronic methods for searching and matching users with desired pre-used items, particularly by allowing users to add surplus or unneeded item listings to the platform.
Maas et. al. (US 20060089897 A1) was used to understand other electronic methods for trading in items that are no longer wanted or needed, specifically by using an online trade-in system.
Nagle et. al. (US 20070033112 A1) was used to understand how unneeded textbooks can be exchanged on a platform for needed textbooks using ISBN.
Sengupta (2019 NPL) was used to understand how websites are allowing users to easily trade their unwanted clothing and accessories for clothing and accessories previously used by others.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/            Examiner, Art Unit 3684                                                                                                                                                                                            
/MARISSA THEIN/            Supervisory Patent Examiner, Art Unit 3684